 354DECISIONSOF NATIONALLABOR RELATIONS BOARDMotor Wheel CorporationandInternational Union,UnitedAutomobile,Aerospace and AgriculturalImplementWorkers of America(UAW). Case7-CA-7259December16, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAUpon a charge, as amended,filedby theInternational Union,United Automobile,Aerospaceand Agricultural ImplementWorkers of America(UAW), herein called the Union,theGeneralCounsel of the National Labor Relations Board, bytheRegionalDirector forRegion 7, issued aComplaint and Notice of Hearing on May 28, 1969,and on June 12, 1969, an Amendment to Complaint,allegingthatMotorWheel Corporation,hereincalled the Respondent, had engaged in and wasengaging in unfair labor practices within themeaning of Section 8(a)(1), (3), and(5)of theNationalLaborRelationsAct,asamended.Subsequently,theRespondent filed answers to thecomplaint and to the amended complaint,admittingin part and denying in part the allegations set forththerein.On August 28, 1969,the Regional Directorissued an Order withdrawing the portions of thecomplaint as amended and dismissing those portionsofthechargeandamended charge allegingviolations of Section 8(a)(3) and(5) of the Act.Copies of the charge,amended charge,complaintand notice of hearing,the amended complaint, andtheRegional Director'sOrder of August 28, 1969,were duly served on the Respondent.Thereafter,on September 8, 1969, the GeneralCounsel,by counsel,filedwith the Board a Motionto Transfer Case to and Continue Proceeding beforetheBoard and for Judgment on the Pleadings, inwhich he requested that,in view of the Respondent'sadmissions in its answer and amended answer, theBoard enter judgment on the pleadings,find thatRespondent has engaged in and is engaging inviolations of Section 8(a)(1) of the Act,and orderan appropriate remedy.On September 9, 1969, theBoard issued its Order Transferring Proceeding tothe Board and Notice to Show Cause.Thereafter,on September 22, 1969,the Respondent filed withtheBoard its Memorandum in Opposition to theMotion for Judgment on the Pleadings.Pursuant to the provisions of Section 3(b) of theAct,theBoard has delegated its powers inconnection with this case to a three-member panel.Upon the entire record in this case,including theRespondent'sMemorandum in Opposition toMotion for Judgment on the Pleadings,the Boardmakes the following:RULING ON MOTION FOR JUDGMENT ON THEPLEADINGSThe complaint,as amendedand modified by theRegionalDirector'sOrder of August 28, 1969,alleges, in substance,thatat all times material tothis case the Respondent has maintainedin effectand publicizedto its employees a Non-ContributoryRetirement Plan and a RetirementAnnuity Plan(Contributory), whichon theirface excluded fromparticipation salariedemployees who have chosen toberepresentedbyacollective-bargainingrepresentative.By its answer and amended answerthe Respondent admitsthatsince January1, 1967, ithas maintainedin effectfor its salariedemployees aNon-ContributoryRetirementPlanandaRetirementAnnuityPlan (Contributory)whichcontain the following provisions:Non-ContributoryRetirement PlanArticle I -Definitions5."Employee", as used herein, shall mean anyemployee who, at the time of his retirement orother termination of employment, is a domesticemployee or foreign employee, as herein defined,provided he is not represented by a collectivebargainingrepresentativerecognizedbyhisEmployer.Retirement Annuity Plan (Contributory)Article III-Eligibility for Participation:Employee Contributions1.Eligibility for Participation.Each employeemay become a participant in the Plan on January1,1967, or on the first day of any succeedingmonth, if he then meets all of the followingconditions: . . . (c) he is not represented by acollective bargaining representative recognized bytheCompany or by any subsidiary of theCompany by which he is employed.2.Continuance of Participation.An employeewho has become a participant shall continue toparticipate in the Plan so long as(a) he remainsan employee...and does not become representedbyacollectivebargainingrepresentativerecognized by the Company or by any subsidiaryof the Company by which he is employed, and (b)he continues to make all required contributionsanddoesnotwithdrawthecontributionstheretofore made by him.In its opposition to the motion for judgment onthe pleadings,theRespondent argues that neitherthe language nor the application of the language inthe plans for its salaried employees has interferedwith their statutory rights.Insupportof thisargument the Respondent contends that it is entitledto a hearing in this matter to introduce evidence180 NLRB No. 71 MOTOR WHEEL CORP.that is relevant,material,and essential to theBoard'sdeterminationoftheissues.Moreparticularly, the Respondent avers that it is entitledtoshow that the disputedlanguagewas neveralluded to during . the course of the organizingcampaign leading to the Union's certification for aunit of its salaried employees at Mendota, Illinois;that since the certification of the Union the partieshave bargained with respect to a new pension plantoreplacetheplanscontaining the disputedlanguage;that the employees represented by theUnion have continued to be covered by the plansduringthecourseofnegotiations;thattheRespondent employs salaried employees who arerepresented for purposes of collective bargainingwho are covered by negotiatedpension plans; andthat it also employs salaried employees who areunrepresented for purposes of collective bargainingwho are not covered by negotiated pension plans.Assuming the verity of the facts relied on by theRespondent in its argument for the necessity for ahearing,we find that the record before usestablisheda prima facieviolation of the Act, whichwould not be rebutted by any or all of the evidenceproferredby theRespondent.As we have hadprevious occasion to hold, employee benefit planswhich on their face are restricted to participation orenjoyment by employees who are not members of aunion, or who have foregone their right to select andbargainthroughacollective-bargainingrepresentative, are inherently restrictive of employeerightsguaranteedby Section 7 of the Act, andwithout further evidence of interference, restraint, orcoercion areper seviolations of Section 8(a)(1) ofthe Act.'Inmakingthisdetermination,we assume,arguendo,thatRespondentalleges,thatitscontinuation of the plan after employees had chosentheUnion was subject to pending negotiations; andwe further, assume,arguendo,that if the Employer'spension plan had specifically provided for suchconditional continuation following selection of abargaining agent,no violation would have occurred.But Respondent'spension plan in the present casedid not so state.Employees considering selecting abargaining agent would therefore be impeded intheir free exercise of their right of selection by clearand unequivocal language in Respondent's planindicating that they would suffera lossof benefit iftheyselectedaUnionandtheRespondentrecognized it. In view of the Respondent's admissionby answer thatithasmaintained the retirementplans containing the restrictive language in effect atalltimesmaterial to this case,and that theprovisions of the plans have been publicized tosalariedemployeessuchasthosecurrentlyrepresented by the Union, we find that there are nomatters requiring hearing before a trial examiner.'Melville Confections,Inc.,142 NLRB 1334, enfd.327 F.2d 689 (C.A.7), cert.denied 377 U.S. 933.355Accordingly, it is appropriate that the GeneralCounsel's motion for judgment on the pleadings be,and it hereby is, granted.Upon the entire record before us, the Boardmakes the following:FINDINGS OF FACTL THEBUSINESSOF RESPONDENTRespondent is, and at all times material hereinhas been, a corporation with its principal office andplaceof business at Lansing,Michigan, and isengagedin the manufacture, sale, and distribution ofautomobile parts and related products. Respondentmaintainsother places of business in other States oftheUnited States, including Indiana and Illinois.During the year ending December 31, 1968, whichperiod is representative of its operations during alltimesmaterial herein,Respondentmanufactured,sold,and distributed at each of its Lansing,Michigan, and Mendota,Illinois,places of business,products valued in excess of $50,000, of whichproducts valued in excess of $50,000 were shippedfrom each of said places of business directly topoints located outside the State of Michigan andState ofIllinois,respectively.Respondent admits, and we find, that it is, and atalltimesmaterial herein has been, an employerengaged incommerce within the meaning of Section2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), is a labor organization within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESRespondent's Interference, Restraint, andCoercion of EmployeesSince January 1, 1967, and continuing at all timessince said date, the Respondent has maintained ineffect and has publicized to its employees, such asthose currently represented by the Union, retirementplans for salaried employees which disqualify andexclude from participation salaried employees whohavechosentoberepresentedbyacollective-bargainingrepresentative.By the abovedescribed acts and conduct the Respondent hasinterferedwith,restrained,and coerced, and isinterferingwith,restraining, . andcoercing,itsemployees in the exercise of rights guaranteed inSection 7 of the Act, and thereby did engage in andisengaginginunfair labor practices affectingcommerce within the meaning of Section 8(a)(1) andSection 2(6) and (7) of the Act.2'Melville Confections,Inc., supra,fn. 1, and cases therein cited. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe acts of Respondent set forth in section III,above, occurring in connection with its operations asdescribed in section I, above, have a close, intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead"tolabordisputesburdeningandobstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act, we shallorder that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.We have found that by maintaining in effect thoseprovisionsin itsNon-Contributory Retirement Planand the Retirement Annuity Plan (Contributory),for salaried employees, excluding from participationtherein otherwise eligible employees if they chose toberepresentedbyacollective-bargainingrepresentative recognized by it, the Respondent hasinterferedwith,restrained,andcoerceditsemployees in the exercise of their Section 7 rights.We will accordingly order that the Respondentamend the foregoing Non-Contributory RetirementPlan and Retirement Annuity Plan (Contributory),by eliminating from each of said plans, and thebookletsdescribingsaidplans,theprovisionsdisqualifying employees from participation thereinbecausetheyhavebecomemembersofacollective-bargainingunitorbecause they havechosen to be represented by a labor organization incollective bargaining in an appropriate unit.It is further ordered that Respondent cease anddesist from in any like or related manner infringingupon rights guaranteed to its employees by Section7 of the Act. SeeMelville Confections, Inc., supra.CONCLUSIONS OF LAW1.MotorWheel Corporation is an employerengaged incommerce within the meaning of Section2(6) and (7) of the Act.2.InternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), is a labor organization within themeaningof Section 2(5) of the Act.3.By maintaining in effect a Non-ContributoryRetirement Plan and a Retirement Annuity Plan(Contributory), for its salaried employees, each ofwhich provides for the exclusion from participationtherein of employees who become members of anycollective-bargainingunit represented by a labororganizationrecognizedbyRespondent,theRespondent has interfered with,restrained,andcoerced its employees in the exercise of their rightsguaranteed by Section7 of theAct, and Respondenthas engaged in unfair labor practices within themeaning of Section 8(a)(1) ofthe Act.4.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 8(a)(1) and Section2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,MotorWheel Corporation,Mendota, Illinois, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Maintaining in effect a Non-ContributoryRetirement Plan and a Retirement Annuity Plan(Contributory), for its salaried employees, whichcontainaprovisionexcludingemployees fromparticipation therein because they become membersof a collective-bargaining unit or choose to berepresented by a labor organization in collectivebargaining in an appropriate unit.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act.(a)Amend its Non-Contributory Retirement Planand its Retirement Annuity Plan (Contributory), forsalaried employees, by the elimination from each theprovisionsexcludingfromparticipationthereinemployeeswhobecomemembersofanycollective-bargaining unit represented by a labororganizationrecognizedbyRespondent,andsimilarlyamend the booklets, distributed byRespondent to its salaried employees, by striking,from each, the offensivelanguage,more fully setforthsupra.(b) Post at its plant in Mendota,Illinois,copies ofthe attached notice marked "Appendix."3 Copies ofsaidnoticeon forms provided by the RegionalDirector for Region 7, after being duly signed byRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all placeswherenoticesto employees are customarily posted,includingeach of Respondent's bulletin boards.Reasonable steps shall be taken by the Respondentto insure that said notice is not altered, defaced, orcovered by any other material.'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board " MOTOR WHEEL CORP.(c)Notify the Regional Director for Region 7, inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPosted by order of the National Labor Relations Boardan agency of the United States GovernmentWE WILL amend our Non-Contributory RetirementPlan and our Retirement Annuity Plan (Contributory),each for salaried employees, and our booklet settingforth such plans, by the elimination, from each of saidplans and each of said booklets, of the provision whichexcludes from participation, in each plan, any salariedemployeewhobecomesamemberofacollective-bargaining unit recognized by us, or by anysubsidiary of this company by which he is employed.WE WILL NOT disqualify our salaried employees fromeligibility,orthreatenemployeeswithlossofparticipation in any of the enumerated plans, set forth357intheparagraph immediately above, because theybecome members of a collective-bargaining unit orchoose to be represented by a labor organization for thepurposes of collective bargaining, in an appropriateunitDatedByMOTOR WHEELCORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialAny questions concerning this notice or compliancewith its provisions, may be directed to the Board's Office,500 Book Building, 1249 Washington Boulevard, Detroit,Michigan 48226, Telephone 313-226-3200